PER CURIAM.
This appeal by the mother from a judgment terminating her parental rights in her child is here for the second time. We previously affirmed the judgment. 54 Or App 779, 642 P2d 704 (1981). The Supreme Court allowed mother’s petition for review and remanded the case to us for reconsideration in light of Santosky v. Kramer, 455 US 745, 102 S Ct 1388, 71 L Ed 2d 599 (1982). See also State ex rel Juv. Dept. v. Farrell, 292 Or 822, 642 P2d 1167 (1982).
On remand in State ex rel Juv. Dept. v. Farrell, 58 Or App 258, 648 P2d 401 (1982), we held that ORS 419.525(2) was unconstitutional insofar as it allowed termination of parental rights by applying a preponderance of the evidence standard of proof. We have reexamined the record in light of the appropriate burden of proof on de novo review and adhere to our original decision affirming the judgment terminating mother’s parental rights.
Affirmed.